DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.

Election/Restrictions
Applicant’s election without traverse of species I, claims 1-7 and 14-19, in the reply filed on September 28, 2021 is acknowledged.
Claims 8-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2021.

Claim Objections
Claims 1-7 and 14-19 are objected to because of the following informalities: inconsistent terminologies. Changing "the first and second regions" to "the first region . Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "second conductivity type impurities", as recited in claims 1 (lines 9-10) and 17 (lines 4 and 8), is unclear as to whether said limitation is the same as or different from "second conductivity type impurities", as recited in claim 1, lines 7-8.
The claimed limitation of "a first peak concentration", as recited in claim 1, line 14, is unclear as to whether said limitation is the same as or different from "a concentration", as recited in claim 1, line 10.
The claimed limitation of "a second peak concentration", as recited in claim 1, line 16, is unclear as to whether said limitation is the same as or different from "a concentration", as recited in claim 1, line 10.
The claimed limitation of "the front surface", as recited in claim 1, line 19, is unclear as to the front surface of which elements applicant refers: "a semiconductor body" and/or "a first region", as recited in claim 1, lines 4 and 9, respectively.
The claimed limitation of "a concentration", as recited in claims 2 and 7, is unclear as to whether said limitation is the same as or different from "a concentration" and/or "a second peak concentration", as recited in claim 1.
Claims 2 and 5 recite the limitation "the second conductivity type impurity concentration" in lines 5 and 6-7, respectively. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether said limitation is the same as or different from "a concentration" and/or "a first peak concentration", as recited in claim 1.
The claimed limitation of "an impurity concentration peak", as recited in claim 5, is unclear as to whether said limitation is the same as or different from "a concentration" and/or "a second peak concentration", as recited in claim 1.
Claim 5 recites the limitation "the second conductivity type impurity distribution" in line 5. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether said limitation is the same as or different from "a distribution", as recited in claim 5, line 3.
The claimed limitation of "the impurity concentration peak of the second conductivity distribution in the second region of the second semiconductor layer has a lower concentration than the second conductivity type impurity concentration at the front surface of the first region of the second semiconductor layer", as recited in claim 5, is unclear as to the impurity concentration peak of the second conductivity distribution in the second region of the second semiconductor layer has a concentration lower than what of the second conductivity type impurity concentration at the front surface of the first region of the second semiconductor layer applicant refers.
The claimed limitation of "a first impurity concentration peak", as recited in claim 6, is unclear as to whether said limitation is the same as or different from "a concentration" and/or "a first peak concentration", as recited in claim 1.
The claimed limitation of "a second impurity concentration peak", as recited in claim 6, is unclear as to whether said limitation is the same as or different from "a concentration" and/or "a second peak concentration", as recited in claim 1.
The claimed limitation of "the second impurity concentration peak is positioned at a deeper depth in the thickness direction than the first impurity concentration peak", as recited in claim 6, is unclear as to the first impurity concentration peak is positioned at a depth deeper than what of
Claim 7 recites the limitation "the front surface of the second region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "a plurality of second regions", as recited in claims 14 and 18, is unclear as to whether said limitation is the same as or different from "a second region", as recited in claim 1.
The claimed limitation of "the surface of the semiconductor body", as recited in claim 14, is unclear as to which surface of the semiconductor body applicant refers: "a front surface" and/or "a back surface", as recited in claim 1.
The claimed limitation of "a concentration", as recited in claim 17, is unclear as to whether said limitation is the same as or different from "a concentration", as recited in claim 1.
The claimed limitation of "a surface of the first region", as recited in claim 17, is unclear as to whether said limitation is the same as or different from "a front surface", as recited in claim 1, line 8.
The claimed limitations of "a plurality of the second regions" and "the plurality of second regions", as recited in claim 19, is unclear as to whether said limitation is the same as or different from "a second region" as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7 and 14-19, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (2016/0315203).
As for claim 1, Uchida et al. show in Figs. 3, 6, 7 and related text a semiconductor device 203, comprising: 
a semiconductor body 101/132/102 including a first semiconductor layer 101/132/102 of a first conductivity type N ([0089]; [0090]; [0126]; [0106]); 
a first electrode 110/113 provided on a back surface 123 of the semiconductor body; and 
a second electrode 159/112 provided on a front surface 122 of the semiconductor body, 
the semiconductor body further including a second semiconductor layer 151 of a second conductivity type P provided between the first semiconductor layer and the second electrode, the second semiconductor layer including a first region 153 (Fig. 7: odd columns from leftmost) and a second region 155 (2nd column 1st row from left) arranged along the front surface of the semiconductor body, the first region including second conductivity type impurities and having a front surface contacting the second electrode, the first region being electrically connected to the second electrode, the second region including second conductivity type impurities with a concentration lower than a concentration of the second conductivity type impurities at the front surface of the first region (Fig. 3), 
wherein the first and second regions of the second semiconductor layer each (thermally and electrically) contact the first semiconductor layer, and, the second semiconductor layer further comprises: 

     a second peak concentration of the second conductivity type impurities at a second depth in the second region, and wherein 
          the second depth is deeper than the first depth in a thickness direction from the front surface to the back surface, and 
          the second peak concentration is lower than the first peak concentration (Fig. 3).

As for claim 2, Uchida et al. show the second region of the second semiconductor layer has a front surface (thermally and electrically) contacting the second electrode, and 
the second conductivity type impurities at the front surface of the second region have a concentration lower than the second conductivity type impurity concentration at the front surface of the first region of the second semiconductor layer (Fig. 3).

As for claim 5, Uchida et al. show the second conductivity type impurities in the second region of the second semiconductor layer has a distribution having an impurity concentration peak positioned between the first semiconductor layer and the second electrode, and 
the impurity concentration peak of the second conductivity type impurity distribution in the second region of the second semiconductor layer has a lower concentration than the second conductivity type impurity concentration at the front surface of the first region of the second semiconductor layer (Fig. 3).

As for claim 6, Uchida et al. show the second conductivity type impurities in the first region of the second semiconductor layer includes a first distribution having a first impurity concentration peak positioned between the first semiconductor layer and the second electrode, 
the second conductivity type impurities in the second region of the second semiconductor layer has a second distribution having a second impurity concentration peak positioned between the first semiconductor layer and the second electrode, and 
the second impurity concentration peak is positioned at a deeper depth in the thickness direction than the first impurity concentration peak (Fig. 3).

As for claim 7, Uchida et al. show the second conductivity type impurities in the second region of the second semiconductor layer has a concentration at the front surface of the second region equal to or less than one-tenth the concentration of the second conductivity type impurities at the front surface of the first region in the second semiconductor layer (Fig. 3). 

As for claim 14, Uchida et al. show the second semiconductor layer comprises a plurality of second regions 155 (even columns from left) arranged in a first direction and a second direction, and, wherein the first direction is parallel to the surface of the semiconductor body (Fig. 7).

As for claim 15, Uchida et al. show the first region has a lattice pattern (Fig. 7).

As for claim 16, Uchida et al. show the second direction is perpendicular to the first direction (Fig. 7).

As for claim 17, Uchida et al. show the second conductivity type impurities in the first region of the second semiconductor layer has a first concertation ratio, the first concertation ratio corresponding to a ratio of a concentration of second conductivity type impurities at a surface of the first region to the first peak concentration, and 
the second conductivity type impurities in the second region of the second semiconductor layer has a second concertation ratio, the second concertation ratio corresponding to a ratio of a concentration of second conductivity type impurities at a surface of the second region to the second peak concentration, and wherein 
the second concertation ratio is less than the first concertation ratio (Fig. 3).

As for claim 18, Uchida et al. show the first region surrounds a plurality of second regions, and the first region is in (thermal and electrical) contact with the plurality of the second regions (Fig. 7).

As for claim 19, Uchida et al. show the second semiconductor layer includes a plurality of the second regions 155 (even columns from left), the plurality of second regions being arranged along the front surface of the semiconductor body in first and second directions, the first direction being perpendicular to the second direction, and 
the first region is provided with a grid pattern between the second regions (Fig. 7).

Allowable Subject Matter
Claims 3 and 4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the second metal layer has a first contact resistance at the front surface of the first region of the second semiconductor layer and a second contact resistance at the front surface of the second region of the second semiconductor layer, the second contact resistance being larger than the first contact resistance", as recited in claim 3.
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-7 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811